Citation Nr: 1531322	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-00 741	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for right leg disability.

6.  Entitlement to service connection for right foot disability.

7.  Entitlement to an initial rating in excess of 10 percent, prior to February 6, 2009, for lumbar spine disability.

8.  Entitlement to a rating in excess of 40 percent, on and after February 6, 2009, for lumbar spine disability.


REPRESENTATION

The Veteran is represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died on July [redacted], 2013.  He is survived by his spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  These claims were before the Board in March 2011, at which time they were remanded for additional development.  While this case was in remand status, documents associated with the claims file demonstrated that the Veteran died on July [redacted], 2013.  After the RO issued a March 2015 supplemental statement of the case, the claims were remitted to the Board for further appellate review.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

On September 3, 2013, VA received a claim for Dependency and Indemnity Compensation (VA Form 21-534), among other claims, from the Veteran's widow.  Subsequently, in a March 2015 rating decision, the RO granted accrued benefits by way of service connection for scars associated with lumbar spine surgeries.  Thereto, the RO assigned an initial noncompensable rating, effective February 7, 2009, and a 10 percent rating, effective July 11, 2011.

Insofar as the current appeal consists of an accrued benefits claim, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  In the absence of a specific request to substitute, which is the case here, VA treats qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  38 C.F.R. § 3.1010(c)(2) (2014)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The appellant, however, may waive the opportunity to substitute.  See VA Fast Letter 10-30; Reliford v. McDonald, No. 13-3048, slip op. at 7 (Vet. App. March 20, 2015).

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence that was not of record at the time of the claimant's death.  In this case, although the Veteran's surviving spouse did not file a claim seeking substitution with respect to the above-captioned claims, she did file a Dependency and Indemnity Compensation claim in September 2013, less than two months after the Veteran's death and, thus, appears to meet the qualifications to be substituted as the appellant with regard to these claims.

Nevertheless, it appears that the RO has not made an initial determination as to the surviving spouse's eligibility as a substitute.  Therefore, the issue of whether the spouse's claim for Dependency and Indemnity Compensation claim should be construed as a claim for substitution as to the Veteran's above-captioned claims, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the raised substitution claim, and it is referred to the RO for appropriate action.



FINDING OF FACT

In September 2013, the Board was notified that the Veteran died on July [redacted], 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


